Exhibit 10.1 [f8k_nulife051717.htm]

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is by and between John Hollister, an
individual residing in Los Angeles County, California ("Executive") and NuLife
Sciences Inc., formerly SmooFi Inc., a Nevada corporation (the “Company”) made
this 26th day of January, 2017, the first day of the Initial Term, as defined
below, but effective as of the 17th day of October, 2016, the date the Services
(as defined herein) were first rendered (the “Effective Date).

 

WHEREAS, the Company has recently acquired the assets of a private company,
consisting

primarily of Patents and rights to new Intellectual Property and technology
related to the business of organ transplants (collectively, the “Proprietary
Organ Transplant Procedures”) together with other forms of new life science
technologies (the “Asset Acquisition”): and

 

WHEREAS, Executive has over 25 years of experience in the Healthcare industry
and life science based business management; and,

 

WHEREAS, Executive has been active since the Effective Date assisting the
Company with its due diligence on the Asset Acquisition, up through and
following the Closing of the Asset Acquisition by the Company (the “Pre-Closing
Period”), and following the Pre-Closing Period joining the Company as its full
time Chief Executive Officer, to supervise, shepherd and implement the
development and monetization of the Acquired Assets, and developing a budget and
managing such budget for the Company’s wholly-owned subsidiary, NuLife Bio Med
Inc. (“BioMed”) to enable the Company to pay the costs and expenses of resuming
the remaining number of animal trials (“Animal Trials”) necessary to enable the
Company to apply for Clinical Human Trials; and,

 

WHEREAS, the Company wishes to employ Executive as a full-time employee in the
capacity of its Chief Executive Officer and, subject to majority shareholder
consent, serve on the Company’s Board of Directors. The duties of the Executive,
among others, shall include the performance of all of the duties typical of the
office held as described in the bylaws of the Company and such other duties
involving the recently acquired patent and License for the Proprietary Organ
Transplant Procedures, and other projects as may be assigned by the Board of
Directors, more fully described in “Section 1. Engagement” below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:

 

1.       Engagement

 

The Company hereby engages Executive to provide overall supervision, guidance
and resolution of delays and/or problems encountered with respect to all of the
Company’s development of the assets, technology and development of the
Proprietary Organ Transplant Procedures derived from the patents and Licenses
described generally in the Exhibit “A” to the Asset Purchase agreement dated
October 3, 2016 between the Company and GandTex LLC, a Texas Limited Liability
Company (“GandTex”), including but not limited to:

 

A) The development of a realistic and well researched budget and organizational
timelines for completing the remaining pre-Clinical (Animal) Trials .

 

B) The development and successful execution of the plan for commercializing the
Proprietary Organ Transplant Procedures.

 

C) Working with the CFO, and others as necessary, to assist the Company in
raising the necessary capital to successfully build the Company.

 

D) Identifying the need for and timing of critical staff and/or consultants to
ensure a successful commercialization.

 

 

 

E) Inform and gain support from the Board for plans and execution.

 

F) Represent the Company in all investor, public interviews and professional
settings.

 

G) Serve as the Commercial representative for the Company until such time a
staff person is added to manage this responsibility.

 

H) Make certain that organizational timelines are both realistic and achieved.

 

I) Execute all other duties customarily assigned to the CEO at the appropriate
lifecycle stages of the Company.

 

It is mutually agreed that Executive's duties may be reasonably modified from
time to time at the discretion of the Company’s Board of Directors. Executive
shall devote his entire productive time, ability and attention to the business
of the Company and shall perform all duties in a professional, ethical and
businesslike manner. Executive will not, during the term of this Agreement,
directly or indirectly engage in any other business, either as an Executive,
employer, consultant, principal, officer, director, advisor, or in any other
capacity, either with or without compensation, without the prior written consent
of Company’s Board of Directors. Collectively, Executives duties referred to in
this paragraph 1. are referred to as the “Services”.

 

Compensation

 

Compensation to Executive for the Services provided pursuant to this Agreement
shall consist of the following:

 

A) Monthly Compensation. As compensation for the Services, beginning the date
hereof, during the Initial Term (as defined below) (a) the Company will pay
Executive $ 10,000/month until the Company has at least $500,000 available for
the continued pursuit of the procedures and related expenses to the development
of the Proprietary Organ Transplant Procedures in the bank, with a reasonable
reserve for the needs of the Company to enable the Company to maintain
sufficient working capital to retain the personnel and other services necessary
to the Company to remain in compliance with its accounting, audit and other
related filing requirements pursuant to the Securities Exchange Act of 1934 (the
“’34 Act”) for the ensuing fiscal quarter increasing to (b) $20,000/month when
the Company has sufficient uncommitted funds in its account to fund its
wholly-owned subsidiary, NuLife BioMed Inc. (“BioMed”) through the Animal Trials
as set out in the attached Projected Cash Requirements, and (c) if the Company
is successful in raising an amount that equals or exceeds Two Million Dollars
($2,000,000) so that it meets or exceeds the Projected Cash Requirements then
Executive’s salary will increase to $3 0,000/month. The Company will make up the
difference between what Executive receives each quarter Ninety Thousand Dollars
($90,000) with stock out of the Non-Qualified Employee Incentive Stock
Compensation Plan, issued at the end of each fiscal quarter based upon the
closing price of the Company’s shares on the last day of each quarter

 

B) Options. The Company shall issue to Executive, or his designee, options
(“Option”) to acquire up to One Million Five Hundred Thousand (1,500,000) shares
of the Company’s Common Stock (the “Option Shares”). Each Option shall vest as
to Five Hundred Thousand (500,000) shares at the conclusion of each of the three
(3) stages identified in paragraph A (a), A(b) and A (c) above. The Option
Agreement and shall be deemed granted as at the Effective Date, and shall
continue to be in force and exercisable for the term of this Agreement, and any
Extension Period (as defined below),

 

C. Further Adjustment To Monthly Salary. Upon completion of a successful animal
study, defined as meeting the primarendpoint, and the successful raising of a
minimum of Four Million Dollars ($4,000,000), the monthly salary will be
adjusted to $35,000.

 

 

 

D. Health Benefits. The Company shall provide usual and customary health
benefits for the Employee. At the time when finances permit, the benefits will
be extended to cover the Employee and their dependents, consistent with the
policy of the Company.

 

E. Other Compensation, (e.., bonuses and stock) as may be agreed upon based upon
current budget and performance of that portion of the Company’s business under
the supervision of the Executive.

 

Term of Engagement.

 

This Agreement shall have an initial term (“Initial Term”) ending upon earlier
of (a) unsuccessful Animal Trials, (b) failure to obtain FDA approval to proceed
to Clinical Trials with procedures conducted on human beings, or (c) the third
anniversary of the date hereof (the “Term of Services”). By mutual agreement
between Executive and the Company, this Agreement may be modified, amended and
the Term of Services extended (an “Extension Period”), (d) Executive’s
resignation by written notice as set forth in paragraph 10 below, or (e) removal
of Executive by action of the Company’s Board of Directors for Cause (the
“Service Termination Date”).

 

Time Obligation

 

Executive shall devote his full time and attention to the business of the
Company. Executive shall have Thirty (30) days per year of vacation during the
Initial Term of this Agreement and any extensions hereof, unless mutually agreed
in writing between the Company’s Board of Directors and Executive.

 

Representations and Covenants of Executive and Company to each Other.

 

Executive and Company shall each comply with all rules and regulations of any
domestic and/or foreign regulatory authorities which may be applicable to the
activities of Executive and Company.

 

Furthermore,

 

A) Executive shall comply with all reasonable policies, practices and procedures
established by Company.

 

B) Executive and Company represent that none of the events described below have
occurred during the past ten (10) years with respect to Executive and Company or
any of their agents or Executives: (i) a petition under any foreign or federal
bankruptcy laws or any foreign or state insolvency law was filed by or against,
or a receiver or fiscal agent was appointed by a court for the business or
property of, such person, any partnership in which either was a general partner
(or an executive officer of a general partner) at or within two (2) years before
the time of such filing, or any corporation or business association of which
either was an executive officer at or within two (2) years before the time of
such filing; (ii) such person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses); (iii) such person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining it from or
otherwise limiting, the following activities: engaging in any type of business
or practice; engaging in any activity in connection with the Proprietary Organ
Transplant Procedure; (iv) such person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such person to be engaged in any activity described in Section
(iii), or to be associated with persons engaged in any such activity.

 

 

 

Nondisclosure and Nonuse of Confidential Information.

 

During the term of this Agreement, it may be necessary for Company to provide
Executive with access to certain proprietary information including, but not
limited to, lists of Company's customers and vendors; inventory data; financial
information; information about Company’s operations; and attorney-client
privileged information (collectively the "Proprietary Information"). Such
information is confidential and is considered a trade secret by Company.
Executive shall: (a) not disclose the Proprietary Information to others; (b) not
use the Proprietary Information for any reason except as necessary for the
performance of the Services;; (c) not copy or otherwise produce any documents
regarding the Proprietary Information, or divulge such documents to others; (d)
upon the termination of this Agreement, Executive shall promptly deliver to
Company all documents, letters, notes, notebooks, reports and other materials of
a confidential nature relating to the business of Company which is in its
possession or control; and (e) take additional reasonable actions necessary to
ensure the confidentiality of the Proprietary Information, including, without
limitation, obtaining written non-disclosure agreements from Executive,
Executive’s agents and third parties to whom the Proprietary Information is
disclosed. Notwithstanding anything to the contrary that is contained in this
Agreement, Executive and Company may disclose Proprietary Information solely to
the extent that: (a) Executive or the Company is authorized in writing to do so
by the other; (b) disclosure is required by any applicable law, in the
reasonable opinion of legal counsel to the parties; (c) the Proprietary
Information is otherwise public information. Executive and Company will promptly
notify each other in the event that any Proprietary Information is no longer
confidential. The obligations of confidentiality contained in this Section 6
shall survive the termination of this Agreement. Executive and Company
acknowledge and agree that the other party would be irreparably damaged in the
event that the provisions of this Section 6 were not performed in accordance
with their respective terms or were otherwise breached and monetary damages
would not provide an adequate or sufficient remedy in such event. Accordingly,
it is agreed that Company or Executive, as the case may be, shall be entitled to
equitable relief (e.g., injunctive relief and specific performance) to enforce
the provisions contained in this Section 6 in addition to any other remedy,
including monetary damages, that may be available at law or in equity..

 

Agreement For Non-Compete.

 

Beginning the Effective Date, because the Company is providing Executive with
access to Proprietary Information, and because any activity by Executive in
competition with the Company would inevitably cause Executive to disclose or
utilize such Proprietary Information to the detriment of the Company, Executive
agrees that, during the term of this engagement, and for a period of one year
commencing on the date this Agreement terminates. Executive shall not, directly
or indirectly, solicit, call upon, contact in any manner or conduct any business
with, regardless of who initiated the contact and regardless of the geographic
location, any customer or vendor of Company or any subsidiary or affiliate
thereof for the purpose of providing or buying in any manner any computer
products. The foregoing limitations do not preclude Executive or its Executives
from subsequently taking a position with a pharmaceutical product manufacturer,
or authorized distributor. Executive further agrees and covenants that during
such period it will not, directly or indirectly, (i) hire, or assist in or
influence the hiring of, any Executive of Company or any subsidiary or affiliate
thereof, without the prior written consent of Company, or (ii) induce any
Executive of Company or any subsidiary or affiliate thereof, to resign or sever
his or her employment relationship with Company or any subsidiary or affiliate
thereof. Executive covenants that it shall not at any time encourage or induce
any customer of Company to sever its relationship with Company. Executive and
the Company acknowledge and agree that the Company would be irreparably damaged
in the event that the Services were not performed in accordance with the usual
and customary oversight and management of the development of the technology and
process covered by the Patent, and monetary damages would not provide an
adequate or sufficient remedy in such event. Accordingly, it is agreed that the
Company shall be entitled to equitable relief (e.g., injunctive relief and
specific performance) to enforce the provisions contained in this Section 6 in
addition to any other remedy, including monetary damages, that may be available
at law or in equity.

 

 

 

Restriction on Post-Employment Compensation.

 

For a period of one (1) year after the end of the Initial Term and any Extension
Periods, Executive shall not control, consult to or be employed by any business
similar to that conducted by the Company, either by soliciting any of its
accounts or by operating taking a position as consultant, executive officer or
Director of a current competitor or an entity or organization attempting to
replicate, or use as the benchmark, the Proprietary Organ Transplant Procedure
and any other techniques developed by the Company derived by the use of one or
more of the Acquired Assets, or subsequent patents or processes which are in any
way derivatives of the Acquired Assets.

 

Assistance in Litigation. Executive shall upon reasonable notice, furnish such
information and proper assistance to the Company as it may reasonably require in
connection with any litigation in which it is, or may become, a party either
during or after employment.

 

Effect of Prior Agreements. This Agreement supersedes any prior agreement
between the Company or any predecessor of the Company and the Executive, excepts
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of a kind elsewhere provided and not
expressly provided in this Agreement.

 

Costs and Expenses.

 

All third party and out-of-pocket expenses incurred by Executive in the
performance of the Services shall be paid by the Company, or if paid by
Executive on behalf of the Company then reimbursed by the Company. Reimbursement
of costs and expenses shall be made within ten (10) days of receipt by the
Company of Executive’s written request for reimbursement; provided, however,
that the Company must approve in advance all such expenses in the aggregate in
excess of $500 in any one (1) month, except for attending properly noticed
meetings of the Company’s Board of Directors, provided Executive is a member of
the Company’s Board or a Board of Directors of one of the Company’s
subsidiaries.

 

Place of Services

 

Unless otherwise mutually agreed by Executive and the Company, the Services
provided by Executive hereunder will be performed at the offices of the Company
or its respective subsidiary, or, at such other location as may be required for
Executive to provide the Services. Failing to mutually agree on the place of
Services this Agreement shall automatically terminate without penalty to either
the Company or Executive.

 

Executive an Employee.

 

Executive is providing the Services as an employee of the Company, or of one of
the entities affiliated with the Company. The Company or any such affiliated
entity may be required to pay or withhold any taxes or make any other payment
with respect to fees payable to Executive, which will be withheld from any sum
due Executive.

 

Termination

 

This Agreement may be terminated prior to the expiration of the Initial Term
upon the earlier of (a) thirty (30) days following receipt by Executive of
written notice by the Company to Executive to terminate this Agreement for
Cause, or (b) thirty (30) days following receipt by the Company of written
notice by Executive to terminate this Agreement, for any reason. For the purpose
of this Agreement the term “Cause” shall mean:

 

A)       As to Executive;

 

i) Executive is unable to provide the Services as set forth herein for thirty
(30) consecutive days because of illness, accident, or other incapacity;

 

 

 

ii) Executive breaches or neglects the duties reasonably requested by a majority
of the members of the Company’s Board of Directors for any of the following; (a)
failure by Executive to use his best efforts to begin the Animal on or before
June 30, 2017 , or (b) in the event the Animal Trials at any time indicate that
the Proprietary Organ Transplant Procedure should be terminated or delayed due
to the lack of the necessary working capital or failures of the subject animal
surgeries indicating that the Proprietary Organ Transplant is not likely to
obtain FDA approval to proceed to Clinical Trials, and the Board of Directors
determines that it is the best interest of the Company to abandon further Animal
Trials, or actually fails to obtain FDA approval to proceed to Clinical or (c)
the third anniversary of the date hereof (the “Term of Services”); or,

 

iii) Executive breaches a material term of this Agreement; or

 

iv) Executive files a petition in a court of bankruptcy, or is adjudicated a
bankrupt; or,

 

v) Executive is charged by the Securities and Exchange Commission (the “SEC”),
or any other domestic or foreign regulatory to a felony or misdemeanor involving
fraud, embezzlement, theft or dishonesty or other criminal conduct.

 

B)       As to the Company:

 

i) If the Company breaches this Agreement or fails to (a) make any payments to
Executive of the Monthly Compensation as set forth in Paragraph 2, or any other
fees as required pursuant to this Agreement, for any reason except due to the
lack of sufficient working capital to retain the personnel and other services
necessary to the Company to remain in compliance with its accounting, audit and
other related filing requirements pursuant to the ’34 Act) for the ensuing
fiscal quarter, (b) issue the Option Shares to Executive upon exercise by
Executive, or (3c provide information reasonably requested by Executive in the
course of providing the Services; or

 

ii) If the Company ceases business, or if the Company sells a controlling
interest to a third party or agrees to a consolidation or merger of itself with
or into another corporation other than as part of a financing transaction, or
sells substantially all of its assets to another corporation, entity or
individual; or

 

iii) If the Company has a receiver appointed for its business or assets, or
otherwise becomes insolvent or unable to timely satisfy its obligations in the
ordinary course of business, or if either the Company makes a general assignment
for the benefit of creditors, has instituted against it any bankruptcy
proceeding for reorganization for rearrangement of its financial affairs, files
a petition in a court of bankruptcy, or is adjudicated a bankrupt; or

 

iv) If any of the disclosures made by the Company herein, or subsequent hereto,
are determined to be materially false or misleading.

 

In the event this Agreement is terminated prior to the expiration of the Initial
Term of Service by the Company for Cause, the Company has no obligation to
provide any severance. In the event this Agreement is terminated prior to the
expiration of the Initial Terra of Service by the Company without Cause, the
Company then current salary, then the Company shall pay Executive a severance
payment equal to three (3) months of his then current salary, in cash and stock
as the then current situation dictates.

 

 

 

Representations and Warranties of the Company

 

The Company represents and warrants to Executive that;

 

A) Corporate Existence. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and
California, with power to own property and carry on its business as it is now
being conducted.

 

B) No Conflict. This Agreement has been duly executed by the Company and the
execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.

 

C) Full Disclosure. The information concerning the Company provided to Executive
pursuant to this Agreement is, to the best of the Company's knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading. Further, information as to the Company’s financial
condition, historical share prices and trading volume, and corporate history can
be found at www.otcmarkets.com.

 

D) Date of Representations and Warranties. Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.

 

Miscellaneous

A) Authority. Executive and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.

 

B) Subsequent Events. Executive and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.

 

C) Amendment. This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.

 

D) Further Actions and Assurances. At any time and from time to time, each party
hereto agrees, at its expense, to take such action and to execute and deliver
documents as may be reasonably requested or necessary to effectuate the purposes
of this Agreement.

 

E) Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or noncompliance.

 

F) Assignment. Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.

 

 

 

G) Notices. Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:

 

To the Company:

NuLife Sciences Inc

2618 San Miguel, Suite 203

Newport Beach, California 92660 Telephone:

Facsimile:

Email:

 

To Executive:

John Hollister

 

 

Telephone:

Facsimile:

Email:

 

or to such other person or address designated in writing subsequent to the date
hereof by the Company or Executive to receive notices.

 

H) Headings. The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

I) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, applicable to the
performance and enforcement of contracts made within such state, without giving
effect to the law of conflicts of laws applied thereby. In the event that any
dispute shall occur between the parties arising out of or resulting from the
construction, interpretation, enforcement or any other aspect of this Agreement,
the parties hereby agree to accept the exclusive jurisdiction of the Courts of
the State of California sitting in and for the County of Orange. In the event
either party shall be forced to bring any legal action to protect or defend its
rights hereunder, then the prevailing party in such proceeding shall be entitled
to reimbursement from the non-prevailing party of all fees, costs and other
expenses (including, without limitation, the actual expenses of its attorneys)
in bringing or defending against such action.

 

J) Termination of Any Prior Agreements. Effective the date hereof all rights of
the Company and Executive related to any other agreement entered into between
the Company and Executive prior to the Effective Date hereof, whether written or
oral, is hereby terminated.

 

K) Time is of the Essence. Tune is of the essence of this Agreement and of each
and every provision hereof.

 

L) Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.

 

 

 

M) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist. No representations, warranties, covenants,
or conditions, express or implied, other than as set forth herein, have been
made by any party.

 

N) Severability. If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.

 

O) Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.

 

P) Consolidation or Merger. Subject to the provisions hereof, in the event of a
sale of the stock, or substantially all of the stock of the Company, or
consolidation or merger of the Company with or into another corporation or
entity, or the sale of substantially all of the operating assets of the Company
to another corporation, entity or individual, the Company’s rights and
obligations under this Agreement to its successor-in-interest shall be deemed to
have acquired and assumed by such successor-in-interest; provided, however, that
in no event shall the duties and Services of Executive provided for herein, or
the responsibilities, authority or powers commensurate therewith, change in any
material respect as a result of such sale of stock, consolidation, merger or
sale of assets.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.

 

The "Company"

NuLife Sciences Inc.

 

 

 

By:____________________________

Name: Title:

"Executive" John Hollister

 

 

By:____________________________

Name: Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT “A”

To The Employment Agreement

Between

 

NuLife Sciences Inc.

 

And

 

John Hollister

 

The Option

 

